Citation Nr: 1342262	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  12-13 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for an anxiety disorder, not otherwise specified (NOS) with features of post traumatic stress disorder (PTSD) and depressive disorder NOS prior to May 3, 2012, and in excess of 70 percent from May 3, 2012 for PTSD with secondary major depressive disorder.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	State of Minnesota Department of Veterans Affairs 


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Army from June 2004 to December 2005. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

After the Veteran submitted his substantive appeal to the Board, but before the case was transferred to the Board, the RO increased the 50 percent disability rating to 70 percent, effective May 3, 2012.  This increase was established via a September 2012 rating decision.  The RO also recharacterized the Veteran's disability from an anxiety disorder, NOS with features of PTSD and depressive disorder NOS to PTSD with secondary major depressive disorder. 

A claim for a TDIU is part of an increased rating claim when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  Here, there is evidence suggesting that the Veteran's PTSD with secondary major depressive disorder symptomatology interferes with his ability to maintain employment.  See Veteran's 2011 Leave Report; see also May 2012 Dr. J.T. report.  As the record now raises a question of whether the Veteran is unemployable due to his service-connected disabilities, a claim for a TDIU is properly before the Board.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to October 1, 2011, the Veteran's service - connected psychiatric disorder was manifested by symptoms of impairment of short- and long- term memory; difficulty in establishing and maintaining effective work and social relationships; impaired judgment and disturbances of mood.  

2.  Since October 1, 2011, the Veteran's service-connected psychiatric disorder has been manifested by symptoms of difficulty in adapting to stressful circumstances; inability to maintain effective relationships; intermittent illogical speech; irritable mood; and lapses in judgment and thinking. 

3.  At no time during the appeal has total occupational and social impairment been demonstrated due to the service - connected psychiatric disorder.  The record has not demonstrated symptoms such as gross impairment in thought processes or communication; persistent hallucinations or delusions; or persistent danger of hurting self or others.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for the service-connected psychiatric disorder prior to October 1, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.16, 4.130, Diagnostic Codes (DC) 9411, 9434 (2013).

2.  The criteria for a rating of 70 percent, but not higher, for the service-connected psychiatric disorder have been met from October 1, 2011.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.16, 4.130, DCs 9411, 9434 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In November 2010, the agency of original jurisdiction (AOJ) sent a letter to the Veteran providing the notice required for the initial claim of service connection for an acquired psychiatric disorder.  Service connection was subsequently granted, and the Veteran appealed the assigned 30 percent rating, effective November 3, 2010.  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case.  Neither the Veteran nor his representative alleges such prejudice in this case.  Therefore, no further notice is needed.  

Regarding the duty to assist, VA obtained the Veteran's service treatment records, VA treatment records, and private treatment records.  Specifically regarding the private records, in his January 2012 notice of disagreement, the Veteran indicated that he had been treated at the St. Paul Vet Center (St. Paul).  In February 2012, the RO sent a letter to St. Paul which requested the Veteran's records.  In February 2012, St. Paul responded with records from November 2010 to January 2012.  Although the records indicate that the Veteran's first contact with St. Paul was in April 2006, there is an accompanying letter from a St. Paul social worker which indicate that November 2010 is the earliest date in which he was treated.  

The Veteran was also afforded a VA examination in December 2010.  This examination was adequate for rating purposes because the examiner reviewed the Veteran's claims file; documented the Veteran's statements and mental health history; conducted appropriate examinations and provided a detailed report of his findings.  As the most recent VA examination was conducted in December 2010, almost three years ago, the Board has considered whether a remand of the issue would be appropriate for new examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran).   However, the Board finds that a new examination is unwarranted.  The record contains a May 2012 private exam which is comprehensive and there is no evidence that indicates that it does not reflect the Veteran's current mental state.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (the mere passage of time does not automatically render an examination inadequate; rather, there must be evidence of a change in the condition of an allegation of worsening of the condition).  

Accordingly, the Board finds that the VA has met its duty to assist.  Accordingly, the Board will address the merits of the claim.  

II.  Rating Criteria 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafarth v. Derwinski, 1 Vet. App. 589, 594 (1991).  




III.  Increased Rating for Mental Disorders

Under 38 C.F.R. § 4.130, Diagnostic Codes 9411 and 9434, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  GAF scores ranging from 51 to 60 reflect more moderate symptoms or moderate difficulty in social, occupational, or school.  Scores ranging from 41 to 50 reflect serious symptoms or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

Prior to October 1, 2011

In April 2010, the police were called to the Veteran's home for a report of failure to pay a taxicab fare.  Once the police arrived on the scene, the Veteran's wife explained that the Veteran had been drinking at a social event they attended earlier and was verbally abusive on the way home from the event.  She told the Veteran to pay the taxicab once they arrived home but he refused.  When the officers spoke to the Veteran, he did not recall the argument he had with his wife and indicated that he thought she paid the taxicab fare.  

In November 2010, the Veteran was seen at the St. Paul Vet Center where he reported feeling anxious when he thought about his combat experiences and avoided places and people associated with the trauma.  He further reported that he tries to stay busy as to avoid thinking about his combat experiences.  

In a November 2010 Statement, the Veteran stated that since he has been back from deployment in Iraq, he has avoided activities with his former comrades, has been in fights and noticed that he is irritable and gets angry easily.  He further stated that he has difficulty concentrating and remembering things.  The Veteran stated that he enrolled in school in addition to working so as to keep his mind busy and to distract him from the traumatic memories of his military service.  

In addition, the Veteran's former comrade stated that he and the Veteran were close while deployed and when they first returned from deployment.  Eventually, he stated, that they would not speak as often and that he encouraged the Veteran to seek help when he learned that he was having problems.  The comrade had been diagnosed with PTSD after he returned from deployment in Iraq. 

The Veteran was afforded a VA examination in December 2010, where the Veteran stated that he felt helpless, hopeless and irritable at times.  He denied experiencing mania, panic attacks, hallucinations, delusions, and flashbacks.  He stated that suicide crossed his mind but never made any plans for it.  The Veteran reported being written up at work for slow performance and having difficulty concentrating at work and at school.  Further, he reported difficulty sleeping and constant feelings of hypervigilance.  He reporting feeling distant and cut off from other people and his main interactions were with his wife and two good friends.  His GAF score was 55.  

In March 2011, the Veteran was examined in connection with his claim for traumatic brain injury.  The examiner observed that the Veteran did not appear to suffer from delusions, hallucinations or any formal thought disorder.  He noted that the Veteran's judgment and insight appeared adequate and his affect was appropriate.  The Veteran complained of headaches, memory loss and anxiety and reported that he took Depakote to help control the headaches.  He reported that his anxiety started 1-2 years after returning from Iraq.  He also reported that he was "not interested a lot of the time."  His GAF score was 70.  The examiner diagnosed him with an anxiety disorder NOS with PTSD features related to military experiences.

Based on the foregoing, the Board finds that the Veteran's symptoms most closely resemble the 50 percent disability rating currently assigned for the period prior to October 2011.  Specifically, the record shows that the Veteran has difficulty remembering new material and establishing and maintaining work and social relationships; he is irritable and has gotten into fights as a result.  He suffers from reduced reliability and productivity evidenced through his occasional slow work performance and difficulty concentrating at work and school.  His GAF scores range from 55-70, which reflect more moderate symptoms.  

That being said, during this period, the Veteran's symptoms do not warrant a higher disability rating.  In this regard, there is no evidence of neglect of personal hygiene, or near continuous panic or depression affecting his ability to function independently.  He is not disorientated of time and or place, nor does he have memory loss for names of close relatives, his own occupation or own name.  Although the Veteran reported that he has been in a few fights, the Board finds that this is indicative of impaired judgment contemplated by the 50 percent rating.  A total review of his symptoms most closely resembles a 50 percent disability rating.  

From October 1, 2011

Starting in October 2011, the Veteran had 3 incidents which required the assistance of the local police department.  Specifically, in October 2011, the police responded to the Veteran's residence for a report of a suicide threat.  The Veteran's friend called for assistance due to the Veteran's act of pretending to hold up a gun to his head.  The police had to physically restrain the Veteran due to his fighting with officers on the scene.   The Veteran was hospitalized on a 72 hour hold following the incident.  In November 2011, the police responded to the Veteran's residence due to a complaint that the Veteran was sending disturbing text messages to his brother.  When the police responded, the Veteran appeared agitated and had to be told to sit down while speaking with officers.  In addition, the Veteran's wife reported that the Veteran told her he covered up his license plates because he feared he was being watched or followed.  In December 2011, the police reported to the Veteran's residence due to a report that the Veteran was driving up and down the street flashing his lights.  When the police responded to the scene, the Veteran retreated inside the house and would only talk with the officers via telephone.  Further, he laughed inappropriately while interacting with the officers.  The Veteran's wife reported that the Veteran had been drinking heavily lately and had not been showing up for work.  
While the Veteran was hospitalized in October 2011 at St. Cloud Hospital, he exhibited bizarre behavior and did not make sense when he spoke.  He would experience flashbacks and hypervigilance.  However, he denied low mood or anhedonia and said that he had been enjoying things he normally likes.  His wife said that in the weeks prior, the Veteran had been acting jittery and delusional.  When he was admitted for observation his GAF score as 35; however, it had risen to 60 at the time of discharge, 72 hours later.  

In November 2011, the Veteran was again hospitalized, this time at a VA facility in Minneapolis.  The Veteran reportedly had sent strange text messages to his brother.  The examiner noted that the Veteran appeared grossly disorganized; made illogical statements and inappropriate actions.  He spoke fast and then his speech became slurred and slow.  He required police intervention to control his behavior and was eventually given sedatives in an attempt to calm him.  He was involuntarily admitted on a 72 hour hold due to his aggressive behavior.  

Following his hospital admissions, his wife decided to leave him and he stated that he "went off the deep end."  He missed almost 6 weeks of work.  See Veteran's 2011 U.S. Postal Service Absence Analysis.  During this time, the Veteran sought outpatient treatment at a VA facility.  He was assessed for delirium and possible bipolar disorder diagnoses and had a GAF score of 45.  He reported trouble sleeping and he and his wife agreed that he had become obsessed with his basement remodeling project.  His wife complained of the Veteran's disorganized behavior and increased use of alcohol.  Additionally, she reported that she noticed a change in the speed and volume of his speech - elevated and increased.  She stated, "it was like his brain was working overtime."  See November 2011 VA outpatient treatment record.  She reported that his unusual behavior lasted between a few hours to days at a time.

During his January to April 2012 VA outpatient visits, the Veteran appeared calm and reported that he had been taking his medication as directed.  He reflected on his past behavior and acknowledged that he "was acting crazy."  The examiner reported no hallucinations or delusions.  His GAF score ranged between 50-65.  

In May 2012, the Veteran was examined at the Central Minnesota Counseling Center, Inc. where he reported on time to his appointment.  He was appropriately dressed, but appeared as if he had not shaved in a couple of days.  He communicated effectively and calmly and reported that he still was still employed part time at the post office, attends his National Guard weekend training and is enrolled in school to become a paramedic.  He reported trouble sleeping and hypervigilance.  He mentioned that suicide had crossed his mind but that being around his daughter was important.  His GAF score was 50-55.  The examiner diagnosed him with PTSD with secondary major depressive disorder. 

During his June through August 2012 VA outpatient visits, the Veteran did not report any delusions, hallucinations, suicidal or homicidal ideations.  He reported that he experienced increased anxiety and speed of thoughts.  

Based on the foregoing, the Board finds that the Veteran's symptoms most closely resemble a 70 percent disability rating.  The Veteran's suffers from occupational and social impairment with deficiencies in his work, mood, and family relations as evidenced by the breakdown of his marriage and his subsequent response of missing a 6 week period of work.  In addition, the October and November 2011 police incidents reflect his difficulty in controlling his behavior and managing stressful situations.  Moreover, the Veteran's illogical speech and periods of violence are reflective of the symptoms for a 70 percent disability rating.  

Finally, the evidence of record does not reflect symptomatology of PTSD that would meet the criteria for a rating of 100 percent at anytime during the appeal period.  Although the evidence demonstrates a significant degree of occupational and social impairment due to PTSD, it does not show total occupational and total social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  Indeed, the record identifies specific short periods of time in which the Veteran experienced delusions or hallucinations, thereby not rising to the level of "persistent" as required for a 100 percent disability rating.  There is no evidence that the Veteran does not know his name, occupation or close relatives.  In fact, the Veteran keeps a busy schedule and recalls how to make his daily appointments.  

In short, the Board finds that staged ratings are appropriate.  The Veteran's symptoms reflect that the 50 percent rating is appropriate prior to October 1, 2011, and that a higher, 70 percent rating is warranted based on his symptoms from that point forward (rather than the previously assigned date of May 3, 2012).  However, the evidence does not warrant higher ratings apart from the grant of 70 percent rating from October 1, 2011. 

IV. Extraschedular Consideration  
The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.
With respect to the first element of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected psychiatric disorder is inadequate.  Here, the Veteran's service-connected psychiatric disorder is manifested by signs and symptoms such as avoidance of certain activities, irritability, and difficulty in establishing and maintaining effective work and social relationships and difficult adjusting to stressful situations.  The Diagnostic Code in the rating schedule for mental disorders provides disability ratings for the Veteran's exact symptoms.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

ORDER

Entitlement to an initial rating in excess of 50 percent for the service-connected psychiatric disorder, prior to October 1, 2011, is denied.

Entitlement to an increased rating of 70 percent, but no higher, for the service-connected psychiatric disorder, from October 1, 2011, is granted, subject to regulations applicable to the payment of monetary benefits.



REMAND

In a May 2012 report from Dr. J.T. of Central Minnesota Counseling Center, Dr. J.T. indicated that the Veteran missed a total of six weeks of work due to going "off the deep end" following his wife's decision to leave him.  In addition, the Veteran submitted his 2011 leave report from his place of employment which showed significant periods of absence without leave (AWOL), sick leave and leave without pay (LWOP).  Moreover, In January 2012, his treating psychiatrist, Dr. C.P. wrote a note to his employer indicating that he had been unable to work during the period of December 22, 2011 to January 5, 2012 due to mental health concerns.  Dr. C.P. cleared him to return to work without any restrictions on January 5, 2012.  The Board has found that a claim for TDIU is part of this appeal.  The Veteran has not received notice regarding that claim.  In addition, he should be asked to complete a TDIU claim form so that he can provide information concerning his employment, education, training, and other relevant factors.  A VA examination should be conducted which assesses the Veteran's ability to obtain and maintain employment as a result of his service-connected disabilities.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2.  Then, schedule the Veteran for an appropriate VA examination to obtain an opinion as to the impact of the service-connected disabilities on the Veteran's ability to work.  The claims file should be forwarded to the examiner for review.  

The examiner(s) should interview the Veteran as to his employment and education history.  The examiner(s) should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the service-connected PTSD with secondary major depressive disorder, left shoulder strain, tinnitus and lumbar strain (individually, or in concert with each other) preclude employment consistent with the Veteran's education and occupational experience, without taking into account his age or any nonservice-connected disability. 

3. After ensuring that the requested actions are completed, re-adjudicate the claims on appeal, taking into consideration all applicable rating criteria.  The claim for an award of TDIU benefits should take into consideration provisions of 38 C.F.R. § 4.16(b).  If the benefits sought are not fully granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


